


Exhibit 10.1
COVANTA HOLDING CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT


THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of this ___ day of __________, 20__ (the “Grant Date”) by and between
Covanta Holding Corporation, a Delaware corporation (the “Company”), and
______________________________ (“Employee”), pursuant to the Covanta Holding
Corporation 2014 Equity Award Plan (the “Plan”). This Agreement and the award
contained herein are subject to the terms and conditions set forth in the Plan,
which are incorporated by reference herein, and the following terms and
conditions:
WITNESSETH:
WHEREAS, Employee is an employee of the Company or its Affiliates or
Subsidiaries;
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
and Subsidiaries’ performance and profitability;
WHEREAS, the Compensation Committee (the “Compensation Committee”) of the
Company’s Board of Directors (the “Board”) authorized an
objectively-determinable performance-based award (the “Award”) to Employee based
on the Company’s Cumulative Free Cash Flow per Share (defined and measured in
accordance with Section 2.1(b) below) over a three year performance period,
pursuant to Section 7 of the Plan, which is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended;
WHEREAS, the Compensation Committee has determined that it is in the best
interests of the Company to grant Performance Shares (as hereinafter defined)
under the Plan to Employee pursuant to the terms and conditions set forth in
this Agreement; and
WHEREAS, Employee is entrusted with knowledge of the confidential and
proprietary information and particular business methods of the Company, Covanta
Energy LLC and their respective Subsidiaries and Affiliates (“Covanta Group”)
and the clients of the Covanta Group, and Employee is trained and instructed in
the Covanta Group’s particular operations, all of which are exceptionally
valuable to the Covanta Group and vital to the success of the Covanta Group’s
business.
NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Award. In accordance with, and subject to, the terms and conditions of the
Plan, the Company hereby grants to Employee [] restricted stock units (“Target
Share Amount”) payable in shares of the Company’s common stock, par value $0.10
per share (“Common Stock”) for the three year performance period commencing as
of ______ __, 20__ and ending _____ __, 20__ (the “Performance Period”).
Issuance and payment of the award in the form of shares of Common Stock (the
“Performance Shares”) is conditioned and dependent upon Employee’s continued
employment during the Performance Period and the achievement of performance
goals reflected in the Company’s Cumulative Free Cash Flow per Share (as
hereinafter defined) for the Performance Period as more fully described in
Section 2 hereof. If the Company issues or




--------------------------------------------------------------------------------




otherwise delivers Performance Shares to Employee, the Company shall also pay to
Employee the amount of cash determined under Section 3 (the “Dividend Equivalent
Cash Award”).


2.Award Performance Conditions. It is understood and agreed that this Award is
subject to the following terms and conditions:


2.1Determination of Performance Shares.


(a)The number of the Performance Shares, if any, earned for the Performance
Period shall be determined in accordance with the following formula:


Performance Shares = Payout Factor x Target Share Amount
The “Payout Factor” is determined by Company’s Cumulative Free Cash Flow per
Share (as defined below) during the Performance Period. For purposes of this
Agreement, “Cumulative Free Cash Flow per Share” is defined as the Company’s
cumulative Free Cash Flow (defined as Cash flow provided by operating activities
from continuing operations less Maintenance capital expenditures as disclosed by
the Company in the Company’s Reports filed with or furnished to the Securities
and Exchange Commission) during the Performance Period divided by the weighted
average number of shares of Common Stock outstanding during the Performance
Period.
(b)The Performance Shares will vest in a range of 0% to 200% of the Target Share
Amount according to the following schedule, with (i) 100% target Payout Factor
set at Cumulative Free Cash Flow per Share during the Performance Period of $[],
(ii) no Performance shares issued for Cumulative Free Cash Flow per Share during
the Performance Period equal to or less than $[] and (iii) a maximum of 200% of
target Payout Factor for Cumulative Free Cash Flow per Share during the
Performance Period equal to or greater than $[]:
Performance Level
Cumulative Free Cash Flow per Share
Payout Factor
(% of Target Number of Performance Shares)
Minimum
$[]
[]%
 
$[]
[]%
Target
$[]
[]%
 
$[]
[]%
Maximum
$[]
[]%



(c)If the Company’s Cumulative Free Cash Flow per Share for the Performance
Period is equal to or between any of the threshold amounts set forth in column
entitled Cumulative Free Cash Flow per Share in the table set forth in Section
2.1(b) above, then the calculation of the Payout Factor shall be linearly
interpolated between the respective Cumulative Free Cash Flow per Share amounts
and Payout Factors set forth in the table set forth in Section 2.1(b) above.
Interpolation calculations of Cumulative Free Cash Flow per Share and Payout
Factor shall be carried out to the third decimal place.


2.2Employment Condition. Except as set forth in Section 2.3 below, vesting of
the Award is expressly conditioned upon Employee being continuously employed by
the Company or any of its Subsidiaries or Affiliates during the entire
Performance Period, including without limitation, the last day of the
Performance Period.




--------------------------------------------------------------------------------




2.3Effect of Termination of Employment. Except as otherwise provided below, if
Employee’s employment with the Company or any of its Subsidiaries or Affiliates,
is terminated for any reason prior to the end of the Performance Period, the
Award shall be immediately forfeited.


(a)Termination due to Death or Disability. If Employee’s termination of
employment is due to death or Disability (as defined in the Plan), the Award
shall vest and will be issuable at the time and in the form as provided in
Section 4.1 hereof based upon the Company’s Cumulative Free Cash Flow per Share
for the entire Performance Period.


(b)Termination due to Retirement or Termination by the Company for Other than
Cause. If Employee’s termination of employment is due to Employee’s retirement
at or after the age of 65 (unless such retirement results from a termination of
Employee’s employment by the Company for Cause (as such term is defined in the
Plan)) or if Employee’s employment is terminated by the Company (or a Subsidiary
or Affiliate of the Company, as the case may be) for reasons other than Cause
(as determined by the Compensation Committee), a prorated portion of the Award
shall vest pursuant to Section 2.3(c) below, and will be payable at the time and
in the form as provided in Section 4.1 hereof. For purposes of this Section
2.3(b), Employee shall be considered employed during any period in which
Employee is receiving severance pay, and the date of the termination of
Employee’s employment shall be the last day of any such severance pay period.


(c)Prorated Vesting upon Retirement or Termination by the Company for Other than
Cause. The prorated portion of the Award that vests due to termination of
Employee’s employment due to retirement or termination by the Company for
reasons other than Cause shall be determined by multiplying (i) the Performance
Shares that would have been vested based on the Company’s Cumulative Free Cash
Flow per Share for the entire Performance Period, by (ii) a fraction, the
numerator of which is the number of days that Employee was continually employed
since the beginning of the Performance Period and the denominator of which is
1,095.


(d)Change in Control Event. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control (as hereinafter defined) during
the Performance Period, the number of earned Performance Shares shall be
measured based upon the proportion of the Company’s Cumulative Free Cash Flow
per Share generated during the period beginning on _____ __, 20__ and ending on
the date immediately preceding the Change in Control (the “Prorated Period”)
relative to the proportion of the $[] target Cumulative Free Cash Flow per
Share, with the Payout Factor determined by dividing (i) the Company’s
Cumulative Free Cash Flow per Share for the Prorated Period by (ii) the product
of $[] multiplied by a fraction, the numerator of which is the number of days in
the Prorated Period and the denominator is 1,095. Such earned Performance Shares
shall be converted to the same number of restricted stock units that shall vest
based on continued service through ______ __, 20__; provided, however, that (x)
if the successor entity does not assume, convert, or replace such restricted
stock units, then vesting will accelerate upon the Change in Control, and (y) if
the successor entity assumes, converts, or replaces such restricted stock units,
then vesting of such assumed, converted, or replaced awards will accelerate if
Employee is terminated without Cause within 24 months following the Change in
Control. For purposes of this Agreement, the Award hereunder will not be
considered to be assumed, continued, converted or replaced by the resulting
entity in connection with the Change in Control unless (i) the Award is adjusted
to prevent dilution of Employee’s rights hereunder as a result of the Change in
Control, and (ii) immediately after the Change in Control, all Performance
Shares are convertible into shares of common stock in the resulting entity which
are publicly traded and listed on a national securities exchange. The Company
also shall pay to Employee a Dividend Equivalent Cash Award based on such number
of Performance Shares earned by Employee pursuant to this Section 2.3(d).




--------------------------------------------------------------------------------






(e)Change in Control Definition. For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events, each of which
shall be determined independently of the others: (i) any “Person” (as
hereinafter defined), other than a holder of at least 10% of the outstanding
voting power of the Company as of the date of this Agreement, becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a majority
of the stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Company; (iv) the Company is a party to a
merger, consolidation, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company following consummation of such merger, consolidation or
other business combination is continued following any such transaction by a
resulting entity (which may be, but need not be, the Company) and the
stockholders of the Company immediately prior to such transaction hold, directly
or indirectly, at least a majority of the voting power of the resulting entity;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) shall not constitute a
Change in Control; (v) there is a Change in Control of the Company of a nature
that is reported in response to item 5.01 of Current Report on Form 8-K or any
similar item, schedule or form under the Exchange Act, as in effect at the time
of the change, whether or not the Company is then subject to such reporting
requirements; provided, however, that for purposes of this Agreement a Change in
Control shall not be deemed to occur if the Person or Persons deemed to have
acquired control is a holder of at least 10% of the outstanding voting power of
the Company as of the date of this Agreement; or (vi) the Company consummates a
transaction which constitutes a “Rule 13e-3 transaction” (as such term is
defined in Rule 13e-3 of the Exchange Act) prior to the termination or
expiration of this Agreement.


(f)Covanta Energy LLC. In the event that Employee is an employee of Covanta
Energy LLC or any of its Subsidiaries or Affiliates, then the references to the
Company in Section 2.3(e)(i), (iii), (iv), (v) and (vi) above shall also
include, in the alternative, Covanta Energy LLC.


(g)Continuing Director Definition. For purposes of Section 2.3(e), “Continuing
Directors” shall mean the members of the Board on the date of execution of this
Agreement, provided that any person becoming a member of the Board subsequent to
such date whose election or nomination for election was supported by at least a
majority of the directors who then comprised the Continuing Directors shall be
considered to be a Continuing Director; and the term “Person” is used as such
term is used in Sections 13(d) and 14(d) of the Exchange Act.


3.Dividend Equivalent Cash Awards. The amount of the Dividend Equivalent Cash
Award shall be determined by multiplying the number of Performance Shares earned
by Employee as determined under Section 2 above by the total amount of dividends
paid per share of the Company’s Common Stock for which the ex-dividend date
occurred after the beginning of the Performance Period and before the Payment
Date or Change in Control Payment Date (as those terms are defined in Section
4.2), as applicable


4.Confirmation and Payment.


4.1Determination of Performance Shares. Following the end of the Performance
Period, the Compensation Committee shall determine and confirm: (a) the
Cumulative Free Cash Flow per Share attained by the Company; (b) the Payout
Factor for Performance Shares; (c) the number of Performance Shares earned which
shall be issuable to Employee; and (d) the amount of the Dividend Equivalent
Cash




--------------------------------------------------------------------------------




Award payable to Employee. Prior to such meeting, the Company shall provide to
the Compensation Committee, in reasonable detail, the calculation of the
Company’s Cumulative Free Cash Flow per Share, the Payout Factor, the number of
Performance Shares issuable to Employee and the amount of the Dividend
Equivalent Cash Award payable to Employee, which information shall be available
to Employee upon request after the Payment Date (as hereinafter defined). The
number of Performance Shares earned shall be rounded to the nearest whole share.


4.2Issuance of Performance Shares and Payment of Dividend Equivalent Cash
Awards. As soon as practicable in the calendar year following the close of the
Performance Period (but not later than March 15, 20__) (the “Payment Date”) and
subject to applicable tax withholding as provided in Section 5 hereof, the
Dividend Equivalent Cash Award shall be paid to Employee, or in the event of
Employee’s death, to Employee’s beneficiary. Promptly after the Payment Date,
certificates representing the Performance Shares determined in accordance with
Section 4.1 shall be delivered to Employee or to Employee’s beneficiary, as
applicable. Notwithstanding the foregoing, in the event that Employee is
prohibited from trading in the Company’s securities on the Payment Date pursuant
to applicable securities laws and/or the Company’s policy on securities trading
and disclosure of confidential information, the Payment Date shall be, in the
determination of the Compensation Committee, the first date Employee is no
longer prohibited from such trading. Notwithstanding the terms of this Section
4.2, if a Change in Control occurs before the end of the Performance Period,
then, subject to applicable tax withholding, the Dividend Equivalent Cash Award
shall be paid to Employee and the Performance Shares shall be issued to Employee
in accordance with the timing set forth in Section 2.3(d) (the “Change in
Control Payment Date”).


5.Tax Withholding. As a condition precedent to the receipt of any Performance
Shares as provided for in Section 4.2, Employee agrees to pay to the Company, at
such times as the Company shall determine, such amounts as the Company shall
deem necessary to satisfy any withholding taxes due on income that Employee
recognizes pursuant to the issuance to Employee of the Performance Shares. The
obligations of the Company under this Agreement and the Plan shall be
conditional on such payment or arrangements, and the Company, its Affiliates and
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to Employee. In addition, Employee may
elect, unless otherwise determined by the Compensation Committee, to satisfy the
withholding requirement by having the Company withhold first Dividend Equivalent
Cash Awards and, if such amount is insufficient to pay the full amount of the
withholding tax, Performance Shares with a Fair Market Value (as hereinafter
defined), as of the date of such withholding, sufficient to satisfy the
withholding obligation. For purposes of this Section 5, the “Fair Market Value”
of a Performance Share shall be equal to the closing market price of the Common
Stock on the last trading day immediately preceding the Payment Date or the
Change in Control Payment Date, as applicable.


6.Changes in Capital Structure.


6.1Merger, Consolidation, Reorganization, Etc. If, during the term of this
Agreement, there shall be any merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, rights offering or extraordinary
distribution with respect to the Common Stock, or other change in corporate
structure affecting the Common Stock, the Compensation Committee shall make or
cause to be made an appropriate and equitable substitution, adjustment or
treatment with respect to the Performance Shares, including a substitution or
adjustment in the aggregate number or kind of shares subject to this Agreement.
Any securities, awards or rights issued pursuant to this Section 6.1 shall be
subject to the same restrictions, if any, as the underlying Performance Shares
to which they relate.






--------------------------------------------------------------------------------




6.2Parent Successor. If the outstanding Common Stock is hereafter converted into
or exchanged for all of the outstanding common stock of a corporation (the
“Parent Successor”) as part of a transaction (the “Transaction”) in which the
Company becomes a wholly-owned subsidiary of Parent Successor, then (a) the
obligations under this Agreement shall be assumed by Parent Successor and
references in this Agreement to the Company shall thereafter generally be deemed
to refer to Parent Successor, (b) common stock of Parent Successor shall be
issued in lieu of Common Stocks under this Agreement, (c) the performance
measured pursuant to Section 2.1 of this Agreement shall be the continuous
performance of the Company prior to the Transaction and Parent Successor after
the Transaction, (d) employment by the Company for purposes of this Agreement
shall include employment by either the Company or Parent Successor, and (e) the
Dividend Equivalent Cash Awards under Section 4 of this Agreement shall be based
on dividends paid on the common stock of the Company prior to the Transaction
and Parent Successor after the Transaction.


7.Return and/or Forfeiture of Performance-Based Payments or Awards.
Notwithstanding any other provision in this Agreement, in the event that
pursuant to the terms or requirements of the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or of any applicable
laws, rules or regulations promulgated by the Securities and Exchange Commission
from time to time, and in the event any stock award or other payment is based
upon the satisfaction of financial performance metrics which are subsequently
reversed due to a restatement or reclassification of financial results of the
Company, then any payments made or awards granted shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements. This Section 7 shall survive any expiration
or termination of this Agreement for any reason.


8.Registration. This grant is subject to the condition that if at any time the
Board or Compensation Committee shall determine, in its discretion, that the
listing of the Performance Shares which may be issued hereunder on any
securities exchange, or the registration or qualification of such shares under
any federal or state law, or the consent or approval of any regulatory body,
shall be necessary or desirable as a condition of, or in connection with, the
grant, receipt or delivery of the Performance Shares hereunder, such grant,
receipt or delivery will not be effected unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board or Compensation
Committee. The Company agrees to make every reasonable effort to effect or
obtain any such listing, registration, qualification, consent or approval.


9.No Right to Employment. In no event shall the granting of the Performance
Shares or the other provisions hereof or the acceptance of the Performance
Shares by Employee interfere with or limit in any way the right of the Company,
an Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his or her present
or any other rate of compensation.


10.Noncompetition; Nonsolicitation; Confidential Information, etc. Employee
hereby acknowledges that, during and solely as a result of Employee’s employment
by the Covanta Group, Employee has received and will continue to receive special
training and education with respect to the operations of such entity(ies) and
access to confidential information and business and professional contacts, all
of which is exceptionally valuable to the Covanta Group and vital to the success
of the Covanta Group’s business and other related matters. In consideration of
such special and unique opportunities afforded to Employee as a result of
Employee’s employment and the grant of Performance Shares, Employee hereby
agrees to be bound by and acknowledges the reasonableness of the following
covenants, which are specifically relied upon by the Company in entering into
this Agreement and as a condition to the grant of the Performance Shares.
Employee acknowledges and agrees that each of the individual provisions of this
Section 10 constitutes a




--------------------------------------------------------------------------------




separate and distinct obligation of Employee to the Covanta Group, individually
enforceable against Employee.
10.1Covenant Not to Compete. During the period Employee is employed by the
Covanta Group and for a period following Employee’s termination of employment
for any reason, equal to [INSERT PERIOD] , Employee shall not, without the
consent of the Board, in any form or any manner, directly or indirectly, on
Employee’s own behalf or in combination with others, become engaged in (as an
individual, partner, stockholder, director, officer, principal, agent,
independent contractor, employee, trustee, lender of money or in any other
relation or capacity whatsoever, except as a holder of securities of a
corporation whose securities are publicly traded and which is subject to the
reporting requirements of the Exchange Act, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Covanta Group within the United
States and any foreign country in which the Covanta Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the development, ownership and/or operation of
businesses engaged in waste-to-energy and other renewable energy facilities,
waste management and/or waste procurement. Notwithstanding the foregoing, after
termination of Employee’s employment for any reason, Employee shall be permitted
to work for any business that owns and operates independent power generation
projects or that provides services to competitors or customers of the Covanta
Group, so long as such business, as determined in the good faith judgment of the
Board, does not compete with the Covanta Group.


10.2Covenant Not to Solicit Employees. During the period Employee is employed by
the Covanta Group and for a period following Employee’s termination of
employment for any reason, equal to [INSERT PERIOD] , Employee agrees and
covenants that he shall not, for any reason, directly or indirectly, employ,
solicit or endeavor to entice away from the Covanta Group (whether for
Employee’s own benefit or on behalf of another person or entity), or facilitate
the solicitation, employment or enticement of, any employee of the Covanta Group
to work for Employee, any affiliate of Employee or any competitor of the Covanta
Group, nor shall Employee otherwise attempt to interfere (to the Covanta Group’s
detriment) in the relationship between the Covanta Group and any such employees.


10.3Covenant Not to Solicit Customers. During the period Employee is employed by
the Covanta Group and for a period following Employee’s termination of
employment for any reason, equal to [INSERT PERIOD] , Employee agrees and
covenants that he shall not, directly or indirectly, in any form or manner,
contact, solicit, or facilitate the contacting or solicitation of, any Customer
of the Covanta Group for the purpose of competing with the Business. For
purposes of this Agreement, the term “Customer” shall mean and refer to each
person, entity, municipality or other governmental entity that has a contract
with or is actively being solicited by the Covanta Group to deliver waste,
receive services or purchase energy during the period of Employee’s employment
hereunder.


10.4Covenant of Confidentiality. At any time during the term of Employee’s
employment with the Covanta Group (pursuant to this Agreement or otherwise), and
for a period of five (5) years after the termination of Employee’s employment
with the Covanta Group, as applicable, for any reason, Employee shall not,
except in furtherance of the Business of the Covanta Group or otherwise with the
prior authorization of the Company, in any form or manner, directly or
indirectly, divulge, disclose or communicate to any person, entity, firm,
corporation or any other third party (other than in the course of Employee’s
employment), or utilize for Employee’s personal benefit or for the benefit of
any competitor of the Covanta Group any Confidential Information. For purposes
of this Agreement, “Confidential Information” shall mean, but shall not be
limited to, any technical or non-technical data, formulae, patterns,
compilations, programs, devices, methods, techniques, drawings, designs,
processes, procedures, improvements, models or manuals of any




--------------------------------------------------------------------------------




member of the Covanta Group or which are licensed by any member of the Covanta
Group, any financial data or lists of actual or potential customers or suppliers
(including contacts thereat) of the Covanta Group, and any information regarding
the contracts, marketing and sales plans, which is not generally known to the
public through legitimate origins of the Covanta Group. The parties hereto each
acknowledge and agree that such Confidential Information is extremely valuable
to the Covanta Group and shall be deemed to be a “trade secret.” In the event
that any part of the Confidential Information becomes generally known to the
public through legitimate origins (other than by the breach of this Agreement by
Employee or by misappropriation), or is required to be disclosed by legal,
administrative or judicial process (provided that Employee has provided to the
Company reasonable prior notice of such request and the Company has had a
reasonable opportunity, at its expense, to dispute, defend or limit such request
for the Confidential Information), that part of the Confidential Information
shall no longer be deemed Confidential Information for purposes of this
Agreement, but Employee shall continue to be bound by the terms of this
Agreement as to all other Confidential Information.


10.5Return of Property. Upon termination of Employee’s employment for any
reason, Employee shall promptly deliver to the Company all correspondence,
drawings, blueprints, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents or any other documents, including all
copies in any form or media, concerning the Covanta Group’s Customers, marketing
strategies, products or processes which contain any Confidential Information.


10.6Assignment of Inventions. Any and all writings, inventions, improvements,
processes, procedures and/or techniques now or hereafter acquired, made,
conceived, discovered or developed by Employee, either solely or jointly with
any other person or persons, whether or not during working hours and whether or
not at the request or upon the suggestion of the Company or its Subsidiaries or
Affiliates, which relate to or are useful in connection with any business now or
hereafter carried on or contemplated by the Covanta Group, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of the Company or its Subsidiaries or Affiliates, as
applicable. Employee shall make full disclosure to the Company or its
Subsidiaries or Affiliates of all such writings, inventions, improvements,
processes, procedures, techniques, or any other material of a proprietary
nature, including, without limitation, any ideas, inventions, discoveries,
improvements, developments, designs, methods, systems, computer programs, trade
secrets or other intellectual property whether or not patentable or
copyrightable and specifically including, but not limited to, copyright and mask
works, formulae, compositions, products, processes, apparatus, and new uses of
existing materials or machines (collectively, “Inventions”), made, conceived or
first reduced to practice by Employee solely or jointly with others while
employed by the Company or its Subsidiaries or Affiliates and which relate to or
result from the actual or anticipated business, work, research or investigation
of the Covanta Group or which are suggested by or result from any task assigned
to or performed by Employee for the Covanta Group; and Employee shall do
everything necessary or desirable to vest the absolute title thereto in the
Company or its Subsidiaries or Affiliates, as applicable. Employee shall write
and prepare all descriptions, specifications and procedures regarding the
Inventions as may be required by the Company or its Subsidiaries or Affiliates
to protect the Company’s or its Subsidiaries’ or Affiliates’ rights in and to
the Inventions, and otherwise aid and assist the Company or its Subsidiaries or
Affiliates so that the Company or its Subsidiaries or Affiliates can prepare and
present applications for copyright or letters patent therefor and can secure
such copyright or letters patent wherever possible, as well as reissues,
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents so that the Company or its Subsidiaries or Affiliates shall
be the sole and absolute owner thereof in all countries in which it may desire
to have copyright or patent protection. Employee will, at the Company’s or its
Subsidiaries or Affiliates request, execute any and all assignment, patent or
copyright forms and the like, deemed reasonably necessary by the Company or its
Subsidiaries or Affiliates. The Company’s or its Subsidiaries’ or Affiliates’
rights hereunder shall not be limited to this




--------------------------------------------------------------------------------




country but shall extend to any country in the world and shall attach to each
Invention notwithstanding that it is perfected, improved, reduced to specific
form or used after termination of Employee’s employment. Employee agrees to lend
such assistance as he or she may be able, at the Company’s or its Subsidiaries’
or Affiliates’ request in connection with any proceedings relating to such
letters of patent, trade secrets, copyright or application thereof, as may be
determined by the Company or its Subsidiaries or Affiliates to be reasonably
necessary. The Company, in its sole discretion, may agree to pay Employee a
reasonable fee to defray any costs or time incurred by Employee in providing
such assistance. Employee shall not be entitled to any additional or special
compensation or reimbursement regarding any and all such writings, inventions,
improvements, processes, procedures and techniques.


10.7Equitable Remedies. In the event that Employee breaches any of the terms or
conditions set forth in this Section 10 (collectively, the “Restrictive
Covenants”), Employee stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Covanta Group and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company and/or its Subsidiaries or Affiliates shall therefore be entitled to
seek for and receive from any court of competent jurisdiction a temporary
restraining order, preliminary and permanent injunctive relief and/or an order
for specific performance to protect its rights and interests and to restrain any
violation of this Agreement and such further relief as the court may deem just
and proper, each without the necessity of posting bond. Following judgment or
other final determination by such court, the non-prevailing party in such
proceeding shall pay the costs and expenses (including court costs and
reasonable attorneys’ fees) of the prevailing party. The Company and/or its
Subsidiaries or Affiliates may elect to seek such remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case shall not restrict the Company and/or its Subsidiaries or Affiliates from
seeking any remedies in another situation. Such action by the Company and/or its
Subsidiaries or Affiliates shall not constitute a waiver of any of its rights.


10.8Continuing Obligation. During Employee’s employment and upon termination of
Employee’s employment for any reason the obligations, duties and liabilities of
Employee pursuant to Sections 10.1, 10.2, 10.3, 10.4 and 10.5 of this Agreement
are continuing, and, for the periods set forth in such provisions hereof,
absolute and unconditional, and shall survive and remain in full force and
effect as provided in each such Section. Notwithstanding anything else contained
in this Agreement to the contrary, the parties hereto agree that in the event,
and at the moment, Employee breaches any of the terms, duties or obligations
contained in Sections 10.1, 10.2, 10.3, and 10.4 of this Agreement, all of the
Performance Shares which have not vested, will immediately be cancelled and
forfeited.


11.Construction.


11.1No Rights of Stockholder. The Award (including any associated Performance
Shares) represents the Company’s unfunded and unsecured promise to issue shares
of Common Stock, at a future date subject to the terms of this Agreement.
Employee has no rights with respect to the Award other than rights of a general
creditor of the Company. Employee shall not have any of the rights of a
stockholder with respect to unvested Performance Shares.


11.2Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.


11.3Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12(c) of the Plan, this Agreement may be amended by
the Board or Compensation Committee at any time.




--------------------------------------------------------------------------------






11.4Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.


11.5Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 11.5. Any such
notice or communication given by first-class mail shall be deemed to have been
given two business days after the date so mailed, and such notice or
communication given by overnight delivery service shall be deemed to have been
given one business day after the date so sent, provided such notice or
communication arrives at its destination. Each notice to the Company shall be
addressed to it at its offices at 445 South Street, Morristown, New Jersey 07960
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company. Each notice to Employee shall
be addressed to Employee at Employee’s address shown below.


11.6Severability.    Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.


11.7Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.




 
COVANTA HOLDING CORPORATION
By:______________________________
Title:
Accepted this______________________ day of
_________________________________, 20__.
 
______________________________________
EMPLOYEE'S ADDRESS:
 





